Citation Nr: 0105677	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  95-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1950, and from September 1950 to August 1951.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA), Regional Office (RO).

The Board remanded this case for additional evidentiary 
development in June 1997 and April 1999.

On February 22, 2000, the Board denied entitlement to service 
connection for hypertension, including as secondary to 
service-connected PTSD.  The veteran's accredited 
representative then filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (the Court).

In March 2000, the veteran's spouse informed VA that the 
veteran had died on February [redacted], 2000, prior to the 
issuance of the Board decision.  In November 2000, the Court 
issued an Order dismissing the veteran's appeal and vacating 
the Board's February 2000 decision.


FINDINGS OF FACT

1.  The Reno, Nevada VARO denied entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD, in a February 1993 rating decision; 
the veteran completed an appeal as to this decision.

2.  The Board remanded this claim to the RO for additional 
evidentiary development in June 1997 and April 1999.

3.  The Board issued a decision on February 22, 2000, denying 
the benefit sought on appeal by the veteran; the decision was 
appeal to the Court.

4.  In March 2000, the veteran's spouse informed VA that the 
veteran had died.  She submitted a copy of a Certificate of 
Death from the State of Nevada indicating that the veteran 
died on February [redacted], 2000, prior to issuance of the Board 
decision.

5.  In November 2000, the Court issued an Order vacating the 
February 2000 Board decision and dismissing the veteran's 
appeal.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, the February 2000 
Board decision is vacated, and the appeal dismissed.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

2.  The February 1993 RO rating decision and all subsequent 
determinations regarding the issue of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD are also vacated.  Landicho v. Brown, 
7 Vet. App. 42, 54-5 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the veteran died prior to the issuance of a 
decision by the Board.  Although his accredited 
representative apparently initiated an appeal on his behalf 
to the Court, as a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. at 47 (1994).  
The veteran's appeal has become moot by virtue of his death 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The February 2000 Board decision is vacated and the appeal is 
dismissed.

The RO is directed to vacate the February 1993 rating 
decision and all subsequent determinations regarding the 
issue of entitlement to service connection for hypertension, 
to include as secondary to service-connected PTSD.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

